Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US2015/046354, filed on 08/21/2015.
Claims 1-2, 4-6, 9, 11, 13, 21-22, 27, 30-32 and 34 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 01/12/2022), Applicants filed a response and an amendment on 07/12/2022, amending claims 1-2 is acknowledged. 
Claims 9, 11, 13, 21-22, 27, 30-31 and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicants' arguments filed on 07/12/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-2, 4-6 and 34 are present for examination.



New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.


Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1-2, 4-6, and 34 under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement and Scope of Enablement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sarah Klosek, applicants’ representative on 08/30/2022. 

Amend the claim(s) as shown below:
1. 	(Currently amended) 	A method for producing a highly purified target steviol glycoside composition, comprising the steps of: 
(a) [[a.]]	providing a starting composition comprising steviol glycosides; 
(b) [[b.]] providing a recombinant microorganism E.coli, the recombinant microorganism containing uridine diphosphate glycosyltransferases (UDP-glycosyltransferases), wherein the UDP-glycosyltransferase comprises an amino acid sequence selected from the group consisting of the amino acid sequence set forth in SEQ ID NO: 11 ("UGT76G1"), an amino acid sequence having greater than 95% amino-acid sequence identity with the amino acid sequence set forth in SEQ ID NO: 11, the amino acid sequence set forth in SEQ ID NO: 9 ("UGTSL2") and an amino acid sequence having greater than 95% amino-acid sequence identity with the amino acid sequence set forth in SEQ ID NO: 9, and further providing an enzyme with β-glucosidase activity from Trichoderma reesei or Aspergillus niger; 
(c) [[c.]] contacting the recombinant microorganism and the enzyme with β-glucosidase activity with a medium comprising the starting composition to produce a composition comprising a target steviol glycoside, wherein the target steviol glycoside is selected from the group consisting of rebaudioside A ("reb A"), rebaudioside D ("reb D"), rebaudioside D2 ("reb D2"), rebaudioside M ("reb M'), rebaudioside M2 ("reb M2"), rebaudioside I ("reb "'), and combinations thereof; and 
(d) [[d.]] separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition.

Cancel claims 9, 11, 13, 21-22, 27, 30-31 and 32.

Allowable Subject Matter
	Claims 1-2, 4-6, and 34 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for producing a highly purified target steviol glycoside composition, comprising the steps of: (a) providing a starting composition comprising steviol glycosides; (b) providing a recombinant microorganism E.coli, the recombinant microorganism containing uridine diphosphate glycosyltransferases (UDP-glycosyltransferases), wherein the UDP-glycosyltransferase comprises an amino acid sequence selected from the group consisting of the amino acid sequence set forth in SEQ ID NO: 11 ("UGT76G1"), an amino acid sequence having greater than 95% amino-acid sequence identity with the amino acid sequence set forth in SEQ ID NO: 11, the amino acid sequence set forth in SEQ ID NO: 9 ("UGTSL2") and an amino acid sequence having greater than 95% amino-acid sequence identity with the amino acid sequence set forth in SEQ ID NO: 9, and further providing an enzyme with β-glucosidase activity from Trichoderma reesei or Aspergillus niger; (c) contacting the recombinant microorganism and the enzyme with β-glucosidase activity with a medium comprising the starting composition to produce a composition comprising a target steviol glycoside, wherein the target steviol glycoside is selected from the group consisting of rebaudioside A ("reb A"), rebaudioside D ("reb D"), rebaudioside D2 ("reb D2"), rebaudioside M ("reb M'), rebaudioside M2 ("reb M2"), rebaudioside I ("reb "'), and combinations thereof; and (d) separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition. The prior art does not teach a method for producing a highly purified target steviol glycoside composition, comprising the steps of: (a) providing a starting composition comprising steviol glycosides; (b) providing a recombinant microorganism E.coli, the recombinant microorganism containing uridine diphosphate glycosyltransferases (UDP-glycosyltransferases), wherein the UDP-glycosyltransferase comprises an amino acid sequence selected from the group consisting of the amino acid sequence set forth in SEQ ID NO: 11 ("UGT76G1"), an amino acid sequence having greater than 95% amino-acid sequence identity with the amino acid sequence set forth in SEQ ID NO: 11, the amino acid sequence set forth in SEQ ID NO: 9 ("UGTSL2") and an amino acid sequence having greater than 95% amino-acid sequence identity with the amino acid sequence set forth in SEQ ID NO: 9, and further providing an enzyme with β-glucosidase activity from Trichoderma reesei or Aspergillus niger; (c) contacting the recombinant microorganism and the enzyme with β-glucosidase activity with a medium comprising the starting composition to produce a composition comprising a target steviol glycoside, wherein the target steviol glycoside is selected from the group consisting of rebaudioside A ("reb A"), rebaudioside D ("reb D"), rebaudioside D2 ("reb D2"), rebaudioside M ("reb M'), rebaudioside M2 ("reb M2"), rebaudioside I ("reb "'), and combinations thereof; and (d) separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition, in view of filing of claims amendments, current Examiner’s amendment and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656